BASKIN, Judge.
We affirm the decision of the Florida Department of Insurance revoking appellant’s license as an insurance agent based upon our holding that no prejudice to the licensee was shown by the noncompliance with Section 120.60(6), Florida Statutes (1979), and no prompt objection was presented by appellant who was originally represented by counsel. Sheppard v. Board of Dentistry, 385 So.2d 143 (Fla. 1st DCA 1980). We reject as without merit appellant’s contentions that he was denied due process of law by the attitude of the hearing examiner during the administrative hearing concerning misappropriation of premium funds at which he waived counsel.